Citation Nr: 0017093	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a residual scar resulting from an 
excision of a skin lesion from the mid back performed at a VA 
facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.


FINDING OF FACT

There is competent medical evidence of a nexus between a scar 
of the veteran's mid back and surgical treatment at a VA 
facility.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for a residual scar resulting 
from an excision of a skin lesion from the mid back performed 
at a VA facility is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a residual scar resulting from 
an excision of a skin lesion from the mid back performed at a 
VA facility is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  In other words, the Board 
finds that this claim is plausible and capable of 
substantiation.  The Board has based this initial finding on 
a treatment record indicating that, following the veteran's 
December 1996 surgery, he was treated for a "gaping post-op 
wound" later in the same month.  However, for reasons 
detailed below, the Board will not render a decision on the 
merits of this claim at the present time.


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for a residual scar resulting 
from an excision of a skin lesion from the mid back performed 
at a VA facility is initially found to be well grounded.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  However, to date the veteran has not been examined 
by the VA for his claimed disability.  Such an examination 
would be helpful to determine the questions of whether the 
veteran incurred additional disability as a result of his 
December 1996 surgery, whether such disability (if present) 
was a necessary consequence of the surgery, and whether there 
was any showing of negligence or fault on the part of the VA.  
See 38 C.F.R. § 3.358 (1999).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
etiology, nature, and extent of his 
claimed residual mid back scar.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide a diagnosis 
corresponding to the veteran's claimed 
disability.  The examiner is also 
requested to offer opinions as to whether 
it is at least as likely as not: (1) that 
the veteran incurred additional 
disability as a result of his December 
1996 surgery, (2) that any additional 
disability shown was not a necessary 
consequence of that surgery, and (3) that 
such disability resulted from negligence 
or other fault on the part of his 
treatment providers.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) 
for a residual scar resulting from an 
excision of a skin lesion from the mid 
back performed at a VA facility.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this 

matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  However, no action is required of the veteran 
until he is so notified by the RO.





		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



